11/15/2022



                                                                                   Case Number: DA 22-0373




            IN THE SUPREME COURT OF THE STATE OF MONTANA


                             Supreme Court No. DA 22-0373



KAGECO ORCHARDS, LLC, a Montana Limited Liability Company,

      Plaintiff/Appellant,

      v.

MONTANA DEPARTMENT OF TRANSPORTATION, a Montana
Administrative Agency,

      Defendant/Appellee.



                                        ORDER


           Pursuant to Rule 26(1), Mont. R. App. P., Defendant/Appellee is granted an
extension of time until December 23, 2022, to prepare, file, and serve its Answer
Brief.




cc:        Bruce A. Fredrickson /Angel M. LeDuc
           Christian T. Nygren / Hannah C. Woolsey / Bart LaMont


                                            1                          Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                          November 15 2022